188 F.2d 363
Thomas WARNER, Jr. and Jean Sprague, doing business under the fictitious firm name of Warner Welded Products, a limited partnership, Petitioner,v.WAR CONTRACTS PRICE ADJUSTMENT BOARD, Respondent.
No. 12764.
United States Court of Appeals Ninth Circuit.
April 13, 1951.

On Petition to Review Decision of the Tax Court of the United States.
Manuel Ruiz, Jr., Los Angeles, Cal., for petitioner.
Ernest A. Tolin, U. S. Atty., Walter S. Bins, Chief Asst. U. S. Atty., Clyde C. Downing and Arline Martin, Assts. U. S. Attys., all of Los Angeles, Cal. (Newell A. Clapp, Harland F. Leathers and John F. Wolf, Attorneys, Dept. of Justice, all of Washington, D. C., of counsel), for respondent.
Before STEPHENS and POPE, Circuit Judges, and FEE, District Judge.
PER CURIAM.


1
The motion of War Contracts Price Adjustment Board to dismiss the appeal to this court and the petition for review of the determination of the Tax Court, 14 T.C. 1320, is granted. See French v. War Contracts Price Adjustment Board, 9 Cir., 1950, 182 F.2d 560.